
	
		II
		Calendar No. 584
		111th CONGRESS
		2d Session
		S. 3767
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2010
			Mr. Leahy (for himself,
			 Ms. Klobuchar, Mr. Franken, Mr.
			 Durbin, Mrs. Feinstein, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 23, 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish appropriate criminal penalties
		  for certain knowing violations relating to food that is misbranded or
		  adulterated.
	
	
		1.Short titleThis Act may be cited as the
			 Food Safety Accountability Act of
			 2010.
		2.Criminal penalties
			(a)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:
				
					1041.Misbranded and adulterated food
						(a)In generalIt shall be unlawful for any person to
				knowingly—
							(1)introduce or deliver for introduction into
				interstate commerce any food that is adulterated or misbranded; or
							(2)adulterate or misbrand any food in
				interstate commerce.
							(b)PenaltyAny person who violates subsection (a)
				shall be fined under this title, imprisoned for not more than 10 years, or
				both.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by adding
			 at the end the following:
				
					
						1041. Misbranded and adulterated
				food.
					
					.
			
	
		1.Short titleThis Act may be cited as the
			 Food Safety Accountability Act of
			 2010.
		2.Criminal
			 penaltiesSection 303(a) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended—
			(1)in paragraph (1), by
			 striking Any and inserting Except as provided in
			 paragraph (2) or (3), any;
			(2)in paragraph (2), by
			 striking Notwithstanding the provisions of paragraph (1) of this
			 section, if and inserting If; and
			(3)by adding at the end the
			 following:
				
					(3)Any person who knowingly
				violates subsection (a), (b), (c), (k), or (v) of section 301 with respect to
				any food and with conscious or reckless disregard of a risk of death or serious
				bodily injury shall be fined under title 18, United States Code, imprisoned for
				not more than 10 years, or
				both.
					.
			
	
		September 23, 2010
		Reported with an amendment
	
